Case 1:17-cv-00052-IMK-MJA Document 116-20 Filed 07/08/19 Page 1 of 9 PageID #:
                                    2417
Case 1:17-cv-00052-IMK-MJA Document 116-20 Filed 07/08/19 Page 2 of 9 PageID #:
                                    2418
Case 1:17-cv-00052-IMK-MJA Document 116-20 Filed 07/08/19 Page 3 of 9 PageID #:
                                    2419
Case 1:17-cv-00052-IMK-MJA Document 116-20 Filed 07/08/19 Page 4 of 9 PageID #:
                                    2420
Case 1:17-cv-00052-IMK-MJA Document 116-20 Filed 07/08/19 Page 5 of 9 PageID #:
                                    2421
Case 1:17-cv-00052-IMK-MJA Document 116-20 Filed 07/08/19 Page 6 of 9 PageID #:
                                    2422
Case 1:17-cv-00052-IMK-MJA Document 116-20 Filed 07/08/19 Page 7 of 9 PageID #:
                                    2423
Case 1:17-cv-00052-IMK-MJA Document 116-20 Filed 07/08/19 Page 8 of 9 PageID #:
                                    2424
Case 1:17-cv-00052-IMK-MJA Document 116-20 Filed 07/08/19 Page 9 of 9 PageID #:
                                    2425
